        Case 1:20-mc-00182-PGG Document 30 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re YS GM MARFIN II LLC, et al
                                                                   ORDER

                                                             20 Misc. 182 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to Applicants’ motion to compel compliance

with subpoenas:

             Applicants’ brief is due September 17, 2021;

             Respondents’ opposition is due October 1, 2021; and

             Applicants’ reply, if any, is due October 8, 2021.

Dated: New York, New York
       August 16, 2021
